Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application is a 371 of PCT/KR2019/012621, filed on 09/27/2019.  
Claims 1-14 are currently pending in this patent application and under consideration.
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group, I claim(s) 1-2, 6, 7, 12, and 13 (in part), drawn to a fructose-4-epimerase variant having i) substitution of another amino acid for one or more amino acids selected from the group consisting of amino acids at positions 52, 136, 197, 317, and 320, or ii) substitution of glutamic acid (E) for an amino acid at position 414 from the N-terminus of fructose-4-epimerase including an amino acid sequence of SEQ ID NO: 1, and a composition comprising the same.

Group, II claim(s) 3-5, 6, 7, 9-11, 12, and 13 (in part), drawn to a polynucleotide encoding the fructose-4-epimerase variant of claim 1, a vector and a microorganism comprising the fructose-4-epimerase variant of claim 1; a polynucleotide encoding the fructose-4-epimerase variant; or a vector including the polynucleotide and a composition comprising the microorganism or culture of the microorganism.

Group, III claim(s) 8 (in part), and 14 (in part), drawn to a method of preparing tagatose, the method comprising the step of converting fructose into tagatose by contacting fructose with fructose-4-epimerase polypeptide including an amino acid sequence of SEQ ID NO: 1. 

Group, IV claim(s) 8 (in part), and 14 (in part), drawn to a method of preparing tagatose, the method comprising the step of converting fructose into tagatose by contacting fructose with the microorganism including the same; an isolated host cell comprising said nucleic acid molecule. 

For each inventions I-IV above, election of species to one of the following is also required under 35 U.S.C. 121 and 372. Therefore, election is required of one of inventions I-IV and one of the mutations species recited in claim 1 as species.

2.	The inventions listed as Groups I - IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: A fructose-4-epimerase variant polypeptide having i) substitution of another amino acid for one or more amino acids selected from the group consisting of amino acids at positions 52, 136, 197, 317, and 320, or ii) substitution of glutamic acid (E) for an amino acid at position 414 from the N-terminus of fructose-4-epimerase including an amino acid sequence of SEQ ID NO: 1, and a composition comprising the same of Group I and a polynucleotide encoding the fructose-4-epimerase variant of claim 1, a vector and a microorganism comprising the fructose-4-epimerase variant of claim 1; a polynucleotide encoding the fructose-4-epimerase variant; or a vector including the polynucleotide and a composition comprising the microorganism or culture of the microorganism of Group II, are each unrelated and chemically distinct entities. The only shared technical feature of these groups is that they all relate to a fructose-4-epimerase enzyme (synonym: Tagatose-bis-phosphate aldolase class II protein), wherein any one or more amino acid residues are substituted in fructose-4-epimerase (synonym: Tagatose-bis-phosphate aldolase class II protein) including an amino acid sequence of SEQ ID NO: 1 or a nucleic acid encoding the same. However, this shared technical feature is not a “special technical feature” as defined by PCT Rule 13.2 as it does not define a contribution over the prior art. UniProtKB Accession No. C5CFI4 teaches Tagatose-bis-phosphate aldolase class II accessory protein AgaZ having 435 amino acids, which is 100% identical to SEQ ID NO: 1 of the instant application, which was derived from Kosmotoga oleearia as claimed (Integrated into UniProtKB on 07/28/2009). UniProtKB Accession No. C5CFI4 does not teach any one or more amino acid residues mutations in said Tagatose-bis-phosphate aldolase class II accessory protein. However, Oh et al. (Aldolase, aldolase mutant, and method and composition for producing tagatose by using same. US 2016/0186162 A1, 06/30/2016) teach an aldolase (synonym: fructose-4-epimerase enzyme) polypeptide, aldolase mutant, and method and composition for producing tagatose by using the same aldolase enzyme, wherein the mutations in the aldolase polypeptide includes S62A, H227A, Q314A and R332Q (see, abstract, Fig. 24, para [085], Table 1). Thus, a polypeptide fructose-4-epimerase enzyme (synonym: Tagatose-bis-phosphate aldolase class II protein), wherein any one or more amino acid residues are substituted in fructose-4-epimerase (synonym: Tagatose-bis-phosphate aldolase class II protein) and method of use thereof does not make contribution over the prior art and lack unity of invention. Besides, 37 CFR 1.475 does not provide for multiple products and/or methods within a single application. Therefore, inventions of Group I - IV lack unity of invention.	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
This application contains claims directed to the patentably distinct species of mutations at various positions in claim 1. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  A new species election is deemed necessary for prosecution of this application.  Each of the mutant protein species (due to mutation at a specific positions) lack special technical feature because each of the variants or polypeptides having distinct structure and distinct function and a part of fructose-4-epimerase enzyme (synonym: Tagatose-bis-phosphate aldolase class II protein), which is known in the prior art (Oh et al. 2016). Thus, all the recited species lack special technical feature.
Applicant is required under 35 U.S.C. 371 to elect a single disclosed species i.e. a particular combination of the above mutation for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes & Protein Crystallography)
Office Rm. REM 5A49 & Mailbox- REM 3C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656